Order modified by directing that the books of the corporation required to be produced under said order shall be used solely to refresh the recollection of the witness and for introduction in evidence of such items in said books as may be testified to as having refreshed the recollection of the witness with respect to profits; and as so modified affirmed, without costs. No opinion. The time for the examination to proceed to be fixed in the order. Settle order on notice. Present —• Clarke,, P. J., Dowling, Merrell, McAvoy and Burr, JJ.